DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

 Response to Amendment
The amendment to the claimed filed 06/16/2021 has been entered into record. Applicant’s amendments have overcome the invocation of 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-2, 5-6, 8-13, 17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 17 and 19, in view of the amendments and remarks filed 06/16/2021 and 05/17/2021, the recited limitations, particularly “generating a first subtraction image based on the first deformation information in a case where the first resolution is selected, the first subtraction image showing a difference between the first converted image and the second converted image; generating a second subtraction image based on second deformation information obtained such that resolution in the first deformation information is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. van Beek (US 2012/0075506) discloses using local signal variances and an adaptive threshold to estimate and smooth noise in image areas ([0083]), where signal variances are used to determine image areas free of features ([0070]).
Kitamura et al (US 2008/0232677) discloses imaging diagnostics wherein a supervised learned filtering unit is started with initial images that are processed through a multi-resolution conversion process and a multi-resolution reconstruction process before sent to the differencing processing unit, which outputs a difference image representing the differences between the multi-resolution images for interpretation and diagnostics ([0101-0102]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641